Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-4, 6, 8-10, and 21-32 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20170077643 A1 and US 20200153163 A1
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the faceplate includes a cutout and a gasket positioned within the cutout for each cage assembly in combination with the rest of the limitations of the base claim.  
Claim 22 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the plurality of springs are configured to push the plurality of cage assemblies towards the first wall such that each pluggable optical module received into one of the plurality of cage assemblies is pressed against the heat exchanger, wherein the faceplate includes a hook and a protrusion that engages a back of a cage assembly, the hook and protrusion being configured to press the cage assembly towards the front face in combination with the rest of the limitations of the base claim.  
Claim 27 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the plurality of springs are configured to push the plurality of cage assemblies towards the first wall such that each pluggable optical module received into one of the plurality of cage assemblies is pressed against the heat exchanger; and a main printed circuit board, wherein the cage printed circuit board of each cage assembly is electronically connected to the main printed circuit board, and each cage printed circuit board is -5-Attorney Docket No.: 10.2710PATENT sized such that a gap is formed between adjacent cage printed circuit boards and between the cage printed circuit board of the cage assembly laterally adjacent to the main circuit board, wherein the cage printed circuit board of each cage assembly is connected to the main printed circuit board via a rigid flex portion that is a printed circuit board that is thinner than the main printed circuit board and the cage printed circuit board in combination with the rest of the limitations of the base claim.  

Claims 2-4, 6, 8-10, 21, 23-28 and 30-32 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883